TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00237-CR


                               Armando Espinoza, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 17-1843-K277, THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Armando Espinoza, Jr., seeks to appeal his murder conviction. See

Tex. Penal Code § 19.02. The trial court has certified that this is a plea-bargain case for which

Espinoza has no right to appeal and that Espinoza waived his right to appeal. Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: May 20, 2022

Do Not Publish